Citation Nr: 0521167	
Decision Date: 08/05/05    Archive Date: 08/17/05

DOCKET NO.  03-04 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for rectal bleeding due 
to an anal fissure and hemorrhoids.  

2.  Entitlement to an increased rating for tinnitus, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2002 and April 2003 rating 
decisions of the Anchorage, Alaska, Department of Veterans 
Affairs (VA) Regional Office (RO).  The veteran testified 
before the undersigned at a Travel Board hearing at the RO, 
in May 2005.

The Court issued a decision in Smith v. Nicholson, No. 01-623 
(U.S. Vet. App. April 5, 2005), that reversed a decision of 
the Board of Veterans' Appeals (Board) which concluded that 
no more than a single 10-percent disability evaluation could 
be provided for tinnitus, whether perceived as bilateral or 
unilateral, under prior regulations.  VA disagrees with the 
Court's decision in Smith and is seeking to have this 
decision appealed to the United States Court of Appeals for 
the Federal Circuit.  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent that may 
ultimately be overturned on appeal, the Secretary of Veterans 
Affairs has imposed a stay at the Board on the adjudication 
of tinnitus claims affected by Smith.  

The specific claims affected by the stay include (1) all 
claims in which a claim for compensation for tinnitus was 
filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1999, was denied on the basis that 
the veterans' tinnitus was not "persistent" for purposes of 
38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  Once a final 
decision is reached on appeal in the Smith case, the 
adjudication of any tinnitus cases that have been stayed will 
be resumed.  

Thus, the issue of entitlement to an initial rating in excess 
of 10 percent for tinnitus is not addressed herein.  The 
Board, however, is addressing in this decision the other 
issue which is not subject to the stay.


FINDING OF FACT

A rectal fissure with rectal bleeding was manifested during 
service and is attributable to service.


CONCLUSION OF LAW

A rectal fissure with rectal bleeding was incurred in active 
military service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the 
enactment of VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  In the instant case, the 
veteran's claim is being granted.  The veteran was notified 
of VCAA.  Nevertheless, any deficiencies with regard to VCAA 
are harmless and nonprejudicial.  


Background

The veteran served on active duty from February 1970 to 
October 1971.

In November 1968, the veteran was examined.  On his Report of 
Medical History, the veteran indicated that he had had a 
rectal fissure in the Spring of 1968.  Physical examination 
of the rectum and anus was normal.  

In February 1969, the veteran underwent an enlistment 
examination.  The veteran reported the same medical history.  
Physical examination of the rectum and anus was normal.  

In December 1969, the veteran underwent an examination for 
the purpose of submarine training.  Physical examination of 
the rectum and anus was normal.  

On October 4, 1971, the veteran was afforded a separation 
examination.  The separation examination itself contains no 
evaluation of the anus and rectum.  However, there is a sick 
call record from the same day that notes that the veteran was 
in the process of separating.  He reported having a history 
of occasional blood in his stools from an anal fissure.  This 
bleeding had recurred.  It was indicated that a proctology 
evaluation was needed as the veteran could not be properly 
evaluated without it.  The next day, the veteran underwent a 
proctology examination.  It was noted that in 1968, the 
veteran had rectal bleeding.  Currently, he had intermittent 
blood on tissue paper and occasionally a small amount of 
blood in his bowels.  Evaluation revealed a small fissure at 
six o'clock.  

Post-service, a history of rectal bleeding was noted in 
private medical records in June 1996.  September 2001 VA 
outpatient records reflected that the veteran had an anal 
fissure at 6 o'clock and hemorrhoids.  

In June 2002, the veteran was afforded a VA examination.  At 
that time, it was noted that the veteran experienced symptoms 
in the 1970s which were gradual.  He had occasional 
discomfort with bowel movements and occasional spotting of 
blood as shown on tissue paper.  He was diagnosed as having a 
rectal fissure.  He was treated while on active duty with 
suppositories and stool softeners.  The symptoms subsided, 
but continued to a lesser degree.  Currently, the symptoms 
were stable and were marked with pruritis, bleeding, and 
rectal pain with defecation.  Symptoms became worse with 
prolonged standing and walking in excess of 20 minutes.  The 
veteran had had bleed-through episodes onto clothing.  A 
sigmoidoscopy revealed a rectal fissure and external 
hemorrhoids.  Physical examination resulted in diagnoses of 
external and probably internal hemorrhoids with associated 
bleeding and pain as well as a rectal fissure with pain and 
bleeding.  

The veteran testified at a personal hearing in May 2005.  At 
that time, it was indicated that the veteran had rectal 
bleeding in 1968, prior to service, but was normal at 
entrance.  During service, following intense maneuvers, the 
veteran noticed that there was blood on his clothing.  He 
discovered that he had rectal bleeding from a rectal fissure.  
Thereafter, he continued to have problems with the rectal 
fissure and bleeding.  


Analysis

The Board notes that where a combat wartime veteran alleges 
he/she suffers disability due to an injury incurred in 
service, 38 U.S.C.A. § 1154(b) must be considered.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 
Vet. App. 563 (1996); Caluza v. Brown, 7 Vet. App. 498 
(1995).  In this case, the veteran does not assert that 
claimed disabilities were incurred in combat.  Thus, 38 
U.S.C.A. § 1154(b) is not for application.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The veteran as a lay person has not been shown to be capable 
of making medical conclusions, thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  The Board notes that while the veteran 
is competent to report symptoms, he does not have medical 
expertise.  Therefore, he cannot provide a competent opinion 
regarding diagnosis and causation.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111.

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

In July 2003, the VA General Counsel issued a precedent 
opinion, which held that, to rebut the presumption of sound 
condition under Section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service. VAOPGCPREC 3-03 (July 
16, 2003).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  Id.

Veterans are presumed to have entered service in sound 
condition as to their health.  This presumption attaches only 
where there has been an induction examination in which the 
later complained-of disability was not detected.  See Bagby 
v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation 
provides expressly that the term "noted" denotes "[o]nly 
such conditions as are recorded in examination reports," 38 
C.F.R. § 3.304(b), and that "[h]istory of preservice 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions."  Id. at 
(b)(1).  The history is to be considered together with all 
other material evidence in determinations as to inception.  
History conforming to accepted medical principles should be 
given due consideration in conjunction with the basic 
clinical data, and be accorded probative value consistent 
with accepted medical and evidentiary principles in relation 
to value consistent with accepted medical evidence relating 
to incurrence, symptoms, and course of the injury or disease, 
including official and other records made prior to, during or 
subsequent to service, together with all other lay and 
medical evidence concerning the inception, development and 
manifestations of the particular condition will be taken into 
account.  38 C.F.R. § 3.304(b)(2).  

The veteran reported a history of having had a rectal fissure 
in the Spring of 1968.  However, physical examination of the 
rectum and anus was normal.  There is no competent medical 
evidence which predates the service medical records.  The 
fact that a history of a prior condition is noted at entrance 
does not constitute a notation of the condition, sufficient 
to show that the veteran was not sound on entry.  That is the 
case here.  The veteran reported the history, was examined, 
and the examination was negative.  

The Board is mindful that the history is to be considered 
together with all other material evidence in determinations 
as to inception and that history conforming to accepted 
medical principles should be given due consideration in 
conjunction with the other evidence and is to be accorded 
probative value consistent with accepted medical and 
evidentiary principles.  However, in this case, even if the 
Board accepts that the veteran previously had a rectal 
fissure, there is no competent medical evidence that the 
rectal fissure diagnosed during service was the same rectal 
fissure as the one discovered during service.  The veteran 
cannot report that it was the same fissure nor can the Board.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Further, as noted, there was no diagnosis of such on 
entrance, despite the prior history of the veteran having had 
a rectal fissure.  It was not present on entry.  

As there were no findings of any defect, infirmity, or 
disorder of the rectum or anus on objective examination, the 
veteran is entitled to a presumption of soundness.

Accordingly, the Board finds that the veteran did not clearly 
and unmistakably have a rectum or anus defect, infirmity, or 
disorder when he entered service.  Thus, there is no clear 
and unmistakable evidence that a rectum or anus defect, 
infirmity, or disorder existed prior to service and the 
presumption of soundness is not rebutted.

During service, the veteran was diagnosed as having a rectal 
fissure, located at six o'clock with associated rectal 
bleeding.  Post-service, the veteran has been diagnosed as 
still having a rectal fissure, located at six o'clock with 
associated rectal bleeding.

In sum, the veteran was sound at entrance.  There was no 
actual diagnosis of a rectal fissure at the time of the 
entrance examination even though an objective examination was 
performed.  During service, the veteran was seen for and 
diagnosed as having a rectal fissure, located at six o'clock 
with associated rectal bleeding.  The veteran reported that 
after service, he continued to have symptoms.  He is 
competent to report symptoms.  He has a post-service 
diagnosis of a rectal fissure, located at six o'clock with 
associated rectal bleeding.  Thus, the Board finds that the 
evidence supports that the veteran's a rectal fissure, 
located at six o'clock with associated rectal bleeding, was 
manifested during service and is attributable to service.


ORDER

Service connection for a rectal fissure with associated 
rectal bleeding is granted.  



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


